Citation Nr: 1404313	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-49 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1945.  He died in May 1963.  The appellant is his surviving spouse.  This matter came to the Board of Veterans' Appeals (Board) on appeal of November 2008 and December 2009 rating decisions in which the RO determined that no new and material evidence had been received to reopen a previously-denied claim of entitlement to service connection for the cause of the Veteran's death.

This matter was previously before the Board in October 2011, when the Board denied the appellants' appeal with regard to the petition to reopen a previously denied claim.  The appellant appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").

In a March 2013 Memorandum Decision, the Court reversed the Board's October 2011 decision (with regard to denying the petition to reopen) and remanded the matter for the Board to reopen the claim of entitlement to service connection for the cause of the Veteran's death and proceed with further adjudication.

In October 2013, the Board issued a decision reopening the claim and remanding it for action in accordance with de novo adjudication on the merits.

In August 2011, the appellant and her son testified before a Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A copy of the transcript is in the record.  The VLJ who presided at the appellant's August 2011 hearing is no longer employed by the Board.  In October 2013, the appellant was informed of this fact and of her right to request a new hearing to be conducted by a VLJ who will decide her case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2013).  The appellant's subsequent correspondence has not requested a new hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 1963; the death certificate lists the immediate cause of death as suicide involving a self-inflicted gunshot wound to the heart.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The disabilities that caused the Veteran's death were not manifested during the Veteran's military service or for many years thereafter, nor were they otherwise related to service.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim of service connection for cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters sent in December 2009 and October 2013 provided the required notice for the appellant's cause of death claim.  There is no prejudice to the appellant in proceeding to adjudication of this claim because the claim was readjudicated in the November 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Accordingly, VA's duty to notify has been satisfied.

Duty to Assist

The Veteran's service treatment records are associated with his claims file, and pertinent postservice treatment records have been secured.  The appellant has provided statements from private medical providers.  During prior VA adjudications of this same issue, an advisory medical opinion was obtained from the Veterans Health Administration (VHA) in September 1963, an updated VHA advisory opinion was obtained in June 1964 (after new pertinent private medical evidence had been received), and an independent medical opinion (IME) was obtained by the Board in August 1966.  As will be discussed in greater detail below, the June 1964 VHA opinion and the August 1966 IME opinion are adequate for rating purposes; they reflect familiarity with the entire record and the August 1966 IME, in particular, includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has been advised of the opinions, and has had opportunity to respond.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service connection for the cause of death

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a matter of law, it is not possible to establish service connection for a personality disorder on any basis.  38 C.F.R. §§ 3.159, 3.303(c).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file, including in Virtual VA and the Veterans Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted above, the Veteran died in May 1963; his death certificate lists the immediate cause of death as suicide involving a self-inflicted gunshot wound to the heart.  At the time of the Veteran's death, service connection was not in effect for any disability.

The appellant contends that the Veteran's May 1963 suicide was the result of a psychiatric disorder for which service-connection should be granted; the appellant contends that the psychiatric disorder afflicting the Veteran at the time of his death in 1963 was related to the in-service symptoms of anxiety and emotional volatility that led to the Veteran's discharge from service in 1945.

The Veteran's service treatment records show that no pertinent defects were noted upon the Veteran's examination for enlistment in March 1944; the Veteran was evaluated to be clinically normal in all pertinent respects, including with regard to the nervous system.

An April 1945 Report of Medical Survey prepared at the U.S. Naval Hospital in New Orleans, Louisiana, shows that the Veteran was "first admitted to the sick list on 10-1-44 [in Hawaii] ... with PES CAVUS and the diagnosis was changed to CARDIAC ARRYTHMIA PROXYSMAL TACHYCARDIA on 10-23-44."  The report shows that the Veteran "was described as unfit for the Navy and was evacuated to the U.S.N.H. Norman, Oklahoma on 10-29-44.  There it was stated that he had a functional cardiac disorder and on 11-29-44 he was transferred to the USNH, Memphis, Tennessee."  The summary continues: "At that hospital, the diagnosis was changed to CARDIAC DISORDER, FUNCTIONAL, SINUS TACHYCARDIA on 12-19-44 and he was sent to duty on 12-22-44."  "He was readmitted on 1-9-75 at his station with DU (PAROXYSMAL TACHYCARDIA), complaining of dizziness, weakness, and fainting, and was transferred to this hospital on 1-11-45."  At the New Orleans facility, the Veteran complained of his "heart running away," but "[c]omplete physical, neurological and laboratory examinations were negative, including ECG"  "Psychiatric examination of this asthenic, emotionally labile and apprehensive man showed no evidence of psychosis."  The report shows that the Veteran "had exaggerated worries and fears and expressed shame over his inability to do duty.  He had made a fair adjustment in his home environment, a farm in Arkansas, but had broken down with many symptoms of anxiety soon after going to Pearl Harbor."  The Veteran "expressed fear of returning to duty."  The Medical Survey Board opined: "this man is constitutionally unfit for duty in the Navy and should be discharged.  He is not a menace to himself or the public and is not in need of further hospitalization.  He will undoubtedly make a complete recovery on return to his home environment."

The Veteran's other service treatment records present information and detail consistent with the summary provided in the Report of Medical Survey.  A March 1945 medical examination report from the U.S. Naval Hospital in New Orleans, Louisiana shows that the Veteran was evaluated to have abnormality of the nervous system: "Nervous with coarse tremor of extremities.  Emotional lability."  

A February 1945 service treatment report shows "emotional lability, tendency to cry, shame over his nervousness and anxiety" but with "no gross psychoneurosis."  An April 1945 service treatment report shows a diagnosis of "CONSTITUTIONAL PSYCHOPATHIC STATE, RA EMOTIONAL INSTABILITY...." with a note that the condition was found to have existed prior to entry to service.  Another April 1945 service treatment report shows a diagnosis of "Constitutional Psychopathic State Emotional Instability" with express findings that this was not incurred in the line of duty, that it existed prior to entry to service, and that it was not aggravated by service."  The Veteran was discharged from service on the basis of the described medical findings rendering him unfit.

A February 1963 private hospitalization discharge summary from Arkansas State Hospital shows that the Veteran was admitted "for the first time" on December 28, 1962.  The document shows that the Veteran's wife reported "that the patient began to have trouble on December 15, 1962...."   Additionally: "According to the wife's letter, she says the patient is supposed to have told the sheriff that he had a nervous breakdown when the patient was in the Navy, approximately eighteen years ago when he was 29."  No additional discussion of the Veteran's service is presented.  The discharge summary indicates that during the hospitalization the Veteran "was given a diagnosis of Manic Depressive Psychosis, Manic Phase."

An April 1963 statement from a private medical doctor, Dr. Taylor, states that the Veteran "has been my patient for the last two years and has been treated for nervousness, insomnia and numerous other nervous disorders during this period."  The statement indicates that the Veteran "was treated at the State Mental Hospital, Little Rock, Arkansas, from December 27, 1962, until February 2, 1963.  He was discharged to my care at that time."  The authoring physician states that the Veteran "still has his nervous condition and must take potent tranquilizers to take care of his usual activities."  (A duplicate of this statement was again submitted in an August 1963 letter from the same doctor.)

In a September 1963 VHA opinion, the Chief, Psychiatry and Neurology Services, concluded that the diagnosis of psychopathic state, emotional instability, which was made in 1944 would now be called adult situational reaction, noting that there was no doubt that the Veteran had attacks of paroxysmal tachycardia which scared him, instilled a fear of heart disease, and was the basis for his emotional instability; that no particular psychiatric disorder need have been diagnosed in service because the Veteran's symptoms were due to the setting in which he found himself and the fears about his fast heart beat; that there was no history of any subsequent psychiatric symptoms in the 18 years following discharge until the time of the 1963 attack; that the diagnosis of manic-depressive psychosis made in 1962 was not a maturation of any condition shown in military service; and that the various affidavits which the Veteran furnished prior to his demise indicated that his personality change or symptoms of psychiatric illness existed for some two to four years prior to his death.

In an October 1963 statement, the Veteran's former treating physician, R. W. Ratton, M.D., indicated that he first saw the Veteran in September 1946, at which time he complained of severe nervous tension reaction, nervous stomach, nausea and vomiting, and inability to think clearly; that the Veteran reported that he was completely stable and had had no complaints or difficulties up to the time he enlisted in the Navy in March 1944; that a complete physical and neurological examination of the Veteran was normal; that a diagnosis of severe anxiety state was made; and that he suggested that the Veteran see a psychiatrist or report to the VA or the naval hospital for consultation and possible therapy.  The Veteran confessed that he was in no position to follow this physician's advice.  As a result, he was put on a regimen of nerve sedative and sleeping preparations and that the Veteran was seen at intervals until 1956.  To the best of this physician's knowledge the Veteran did not consult a psychiatrist as suggested nor obtain any further treatment other than that described above.

In a June 1964 VHA opinion, the Director, Psychiatry, Neurology and Psychology Service, concluded that the correct psychiatric diagnosis in service was emotionally unstable personality; the correct psychiatric diagnosis at the Arkansas State Hospital from December 1962 to February 1963 was manic-depressive psychosis, manic phase; and that any relationship between these two diagnoses was coincidental.  This VHA opinion indicates review of the claims-file and was prepared in direct response to instructions directing the expert's attention to the documented in-service symptoms, the lay statements pertaining to lay observable symptoms history, and Dr. Ratton's documentation of treating the Veteran for nervous problems from September 1946 until 1956.

During a November 1964 Travel Board hearing, the appellant's representative asserted that the psychiatric symptoms pictured in the lay affidavits were indicative of more than the antics of a constitutional psychopath; that they gave mute evidence of the psychosis continuing from the date of the Veteran's discharge from service until his death; and that the one cannot be disassociated from the other and thus service connection must be conceded.

In an August 1966 independent medical opinion (IME) obtained by the Board (in connection with prior adjudication of the issue), the medical doctor serving as Assistant Chairman of the Department of Psychiatry and Neurology of a medical school addressed medical questions in this case.  The specialist indicated that it was probable that the Veteran had long-standing personality inadequacies, diagnosed as emotionally unstable personality, which caused him to react with ineffectiveness and inability to adjust when confronted with the routine stresses of military life.  The independent expert indicated that the Veteran's anxiety reaction seemed to be due to a personality structure with limited adaptive capacities when being confronted with the routine stresses of military life.  The independent expert found that the correct diagnosis at the Arkansas State Hospital was manic-depressive reaction, and that there was no definite relationship between the diagnosis from service in 1944-45 and the diagnosis from Arkansas State Hospital in 1962-63.  The independent expert explained that, if the initial symptoms of the manic-depressive process had appeared in 1945, the usual progression of events in this process would have included the appearance of more well-defined episodes between the years of 1945 and 1962.  He added that there was no evidence linking manic-depressive psychosis with a brief period of psychological and/or physical stress.

In a December 1981 statement, Dr. R. W. Ratton reiterated his former statement dated in October 1963 and added further medical opinion.  The additional comment presented the opinion that the Veteran "did enter the service free of symptoms and signs of any disease" but that nevertheless the doctor believes that "the patient did have a schizophrenic psychosis at the time that he entered the service...."  The doctor opines that "... during his time of service, the schizophrenic psychosis exacerbated due to the pressures imposed by the service conditions."  Furthermore, "the pre-existing psychotic condition was sufficiently aggravated by the service conditions that the patient went into an exacerbation from which he never recovered."  Finally: "this aggravated psychosis probably did lead directly to his death by suicide in May 1963."  Citing the absence of an organic basis for the Veteran's symptom complaints found during service, and citing the Veteran's post-service treatment history, the doctor finds that "[t]he records and occurrences as described above seem to indicate that the patient did suffer aggravated psychotic and neurogenic reactions in the service which did in fact lead to his suicide in May 1963."

In a June 1987 statement, another of the Veteran's former treating physicians, E. A. Shaneyfelt, M. D., indicated that he had seen the Veteran on several occasions in 1961 with severe depression at his home and he opined that the Veteran had a chronic behavior problem.

A June 2009 statement from a private physician, Dr. Diaz, opines that "[the Veteran's] suicide attempt was a direct cause of his psychiatric condition, which he developed in the military.  This does not mean that his psychiatric condition was caused by being in the military but it could have been triggered by it."  The appellant has expressed that this medical opinion was provided after review of the pertinent medical history documented in the claims-file.

The claims-file contains numerous written statements presenting the lay testimony of various witnesses.  In essence, this set of witness statements presents accounts collectively indicating that the Veteran was observed to be normal in behavior prior to his military service and was observed to engage in unusual behaviors (of increasing degree over time) when he returned from military service.

The Board finds that it is clear that the Veteran experienced psychiatric symptoms during his active duty military service, that the Veteran experienced psychiatric symptoms in years proximately following his active duty military service, and that the Veteran experienced psychiatric symptoms leading up to his suicide approximately 18 years following service.  The critical question the Board must resolve in this appeal is whether any psychiatric pathology associated with the Veteran's death is etiologically linked to the Veteran's military service.  The Board finds that the weight of the probative evidence is against finding that the cause of the Veteran's death was etiologically linked to his military service.  Evidence, such as the large collection of witness testimony, tending to show that the Veteran's observable symptom history did not begin prior to service does not establish that the psychiatric pathology associated with the Veteran's death is etiologically linked to the Veteran's military service; it is clear that the Veteran had observable psychiatric symptoms beginning during the time of his service, but there must be competent diagnostic and etiological analysis to resolve the critical question of whether any acquired psychiatric disorder (distinguished from the personality disorder diagnosed during service) associated with the Veteran's death was related to the Veteran's service.

To any extent that the appellant contends that the Veteran's death is attributable to the personality disorder shown to have first manifested during service, such contention does not provide a basis for entitlement to service connection because the personality disorder pre-existed service by definition and service connection is barred for personality disorders as a matter of law.  Likewise, to any extent that the appellant contends that service-connection may be warranted for the personality disorder shown during service on the basis of aggravation during service, such contention does not provide a basis for entitlement to service connection because service connection is barred for personality disorders as a matter of law.  The Board again emphasizes that, as a matter of law, it is not possible to establish service connection for a personality disorder on any basis.  38 C.F.R. §§ 3.159, 3.303(c).

Rather, then, analysis in this appeal must focus upon whether any acquired psychiatric diagnosis associated with the Veteran's death may be service-connected.

Significant development of medical evidence addressing this matter has established that the psychiatric disability diagnosed for the Veteran at the time of his death was manic depressive psychosis.  The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of manic depressive psychosis.  The Veteran's symptoms during service featuring anxiety and emotional instability were clearly medically attributed to manifestations of a constitutional psychopathic state.  It is not shown that manic depressive psychosis manifested during service.

The earliest indication of potentially pertinent post-service symptomatology is the report of Dr. Ratton indicating that he first saw the Veteran in September 1946 and diagnosed the Veteran with a severe anxiety state.  This evidence indicates that more than a year after the Veteran's separation from service he was medically evaluated for his ongoing symptoms and still not diagnosed with manic depressive psychosis.  The February 1963 private hospitalization discharge summary from Arkansas State Hospital indicates that the history provided by the Veteran's wife at that time referred to a remote nervous breakdown during service, but the emergence of symptoms leading to hospitalization were reported to have manifested only two weeks prior to first hospitalization in December 1962; the documented history does not indicate that the symptomatology leading to the diagnosis of manic depressive psychosis had a continuity beginning during (or a nexus with) military service.

Accordingly, the evidence does not indicate that any symptoms manifested in the year following his separation from service represented manic depressive psychosis.  Consequently, to the extent that service connection for a psychosis on a presumptive basis has been considered, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.

Finally, the Board finds that the preponderance of the probative competent evidence is against finding a link on any basis between the Veteran's manic depressive psychosis at the time of his death and his military service.  The medically competent evidence which can be read as supporting such a link features the December 1981 statement of Dr. Ratton (opining that "schizophrenic psychosis" pre-existed service, was aggravated by service, and directly led to the Veteran's death) and the June 2009 statement of Dr. Diaz (apparently opining, through some miswording, that the Veteran's suicide was a result of "his psychiatric condition, which he developed while in the military.")  Even assuming that that Dr. Ratton's reference to "schizophrenic psychosis" corresponds to or is reasonably compatible with the broader evidence indicating that the Veteran had manic depressive psychosis, the Board finds that these medical opinions are outweighed by the probative value of the contrary evidence of record.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Board finds that the most probative evidence addressing this matter is the August 1966 independent opinion of the Assistant Chairman of the Department of Psychiatry and Neurology of a medical school; this opinion indicates that the available information did not show a link between the Veteran's manic depressive pathology in the 1960s and his anxiety reaction / personality disorder shown during service.  The independent expert's opinion is informed by specialized medical knowledge in specifically psychiatric and neurological matters and explains his conclusions with a thorough and persuasive rationale informed by the pertinent facts of record.  The independent expert explained that, if the initial symptoms of the manic-depressive process had appeared in 1945, the usual progression of events in this process would have included the appearance of more well-defined episodes between the years of 1945 and 1962.  He added that there was no evidence linking manic-depressive psychosis with a brief period of psychological and/or physical stress.  The Board considers this opinion to be highly probative in light of the credentials of the author showing specific education and expertise directly pertinent to the questions at issue, the author's familiarity with the pertinent facts, and the persuasive discussion of a rationale citing psychiatric principles and the particular characteristics of the pathologies under consideration.

The Board also finds that the June 1964 VHA opinion by the Director of the Psychiatry, Neurology and Psychology Service, is probative evidence in this case; this opinion indicates that the Veteran's in-service diagnosis was a personality disorder, that his 1960s diagnosis was manic-depressive psychosis, and that there was no relationship between the two coincidental and distinct psychiatric pathologies.  This opinion was prepared in direct response to instructions directing the expert's attention to the documented in-service symptoms, the lay statements pertaining to lay observable symptom history, and Dr. Ratton's documentation of treating the Veteran for nervous problems from September 1946 until 1956.  The Board considers this opinion to be significantly probative in light of the credentials of the author showing specific education and expertise directly pertinent to the questions at issue and the author's familiarity with the pertinent facts and review of the claims-file.

The most significant evidence supportive of the appellant's claim does not match, in the Board's view, the probative value of the August 1966 independent opinion and the June 1964 VHA opinion.  The supportive opinion of Dr. Ratton presents a discussion of rationale, but has comparatively less probative value than the August 1966 independent opinion which also discussed a detailed rationale; Dr. Ratton is not shown to have specialized education and expertise in psychiatric matters comparable to the considerable psychiatric expertise reflected by the credentials of the author of August 1966 independent opinion.  As the critical questions upon which the medical doctors disagree feature matters of psychiatric etiology and diagnosis, the Board finds that the opinion prepared by a noted expert in the specialty of psychiatry is more probative than the opinion of a medical doctor not shown to possess specialized education and expertise in psychiatry.

The other medical opinion supportive of the appellant's claim, the statement of Dr. Diaz, is less probative than both the August 1966 independent opinion and the June 1964 VHA opinion.  Although the Board presumes that Dr. Diaz is a psychiatrist (as alleged by the appellant's son during the August 2011 Board hearing and consistent with the suggestion of the statement's letterhead that he is employed by a counseling service), Dr. Diaz's brief two sentence opinion does not present a discussion of rationale discussing and accounting for pertinent facts of record as did the August 1966 independent psychiatric opinion.  Dr. Diaz's statement contains two sentences: the first appears to present a misworded attempt to express that the suicide attempt was caused by a "psychiatric condition, which he developed while in the military," and the second sentence expresses uncertainty as to whether military service caused or merely triggered the unspecified "psychiatric condition."  The Board observes that the March 2013 Court Memorandum decision's discussion suggests that the Court rejected a view that this medical opinion may be too speculative to be probative.  Even minding the Court's guidance in this regard, the Board finds that the statement is essentially conclusory and lacks sufficient discussion of rationale to present probative value comparable with the August 1966 independent psychiatric opinion.

The Board finds that the opinion by Dr. Diaz is less persuasive as it did not include any rationale to support his assertion of a link between the cause of the Veteran's death and his military service.  An opinion that does not contain a rationale, i.e., the examiner merely states his conclusion, but does not state why he reached this conclusion, lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions."); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").

Furthermore, the Board finds that the opinion by Dr. Diaz is less probative than the contrary June 1964 VHA opinion because of the relative ambiguity of Dr. Diaz's opinion.  Both opinions are prepared by competent psychiatrists, but whereas the June 1964 VHA opinion is precise with regard to the diagnoses identified during and after the Veteran's military service, Dr. Diaz's opinion ambiguously refers only to a "psychiatric condition," offering no discussion to distinguish between a personality disorder (for which service connection is barred and which is already shown by other evidence to have manifested with psychiatric symptoms during military service) and an acquired psychiatric disorder such as the manic-depressive psychosis diagnosed near the end of the Veteran's life.

The Board concludes that the most probative evidence of record indicates that the Veteran's psychiatric diagnosis at the time of his death (aside from personality disorder) was not etiologically related to his psychiatric symptoms during military service.

The Board accepts that the Veteran's death was attributable to psychiatric disorder diagnosed at that time, predominantly characterized as manic depressive psychosis.  The most probative medical evidence indicates that this disorder is shown in the Veteran in the 1960s but not shown in or related to his military service in the 1940s.  In the absence of credible evidence of onset of manic depressive psychosis (or other pertinent acquired psychiatric disorder) symptoms in service and continuity since, the question of whether such an insidious process as an acquired psychiatric disorder may somehow be related to remote service is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The most probative evidence in the record that addresses this question, featuring the opinion of the August 1966 independent psychiatric expert, is against the Veteran's claim.  That opinion is by a psychiatric professional (who is competent to provide it), reflects familiarity with the entire record, and is accompanied by rationale that refers to accurate factual data for support.  Significantly, it points (with explanation why) to a nonservice-related etiological factor for the cause of the Veteran's death , i.e., that the Veteran's acquired psychiatric disorder at the time of his death had onset well after his service and is not related to his military service.  It is probative evidence in this matter; because it and the other evidence drawing the same conclusion have more probative value than the evidence to the contrary, it is persuasive.

The appellant's own opinion regarding diagnosis and etiology of the Veteran's psychiatric disorder at pertinent points in his life (relating the cause of his death to service) is not competent evidence.  She is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.  Likewise, the opinions expressed by other lay witnesses in this matter are not competent evidence with regard to any particular diagnosis and etiology of psychiatric disorder.

Consequently, the Board finds that the preponderance of the evidence is against a finding of a link between the Veteran's service and the cause of his death.  Thus, the appellant's claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


